Exhibit SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com September 30, 2009 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for Standard Drilling, Inc. (the "Company") and hasreviewed the quarterly financial statements through June 30, 2009.Effective September 30, 2009, we were dismissed from the Company as principal accountants. We have read the Company's statements included its Form 8-K pertaining to Seale and Beers CPAs dated September 30, 2009, and we agree with such statements contained therein. We have no knowledge about the appointment of M&K CPAS PLLC as new auditors, nor whether they were consulted prior to their appointment as auditors. Sincerely, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, NV CC:U.S. Securities & Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington,
